Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.1 Page 1 of 14




                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                           Dec 08, 2020
                                                                SEAN F. MCAVOY, CLERK




                                       2:20-CR-175-RMP
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.2 Page 2 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.3 Page 3 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.4 Page 4 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.5 Page 5 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.6 Page 6 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.7 Page 7 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.8 Page 8 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.9 Page 9 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.10 Page 10 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.11 Page 11 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.12 Page 12 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.13 Page 13 of 14
Case 2:20-cr-00175-RMP   ECF No. 1   filed 12/08/20   PageID.14 Page 14 of 14
